DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on Nov 16, 2022. 
Claims 1-20 are pending in the application. Claims 1-3, 5, 8-10, 12, 15-17 and 19 have been amended. As such, claims 1-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7, 9-14, and 16-20 are objected to because of the following informalities: they need a comma after the claim number, i.e., “The method of claim 2, …” correction is required.

Response to Amendment
In view of the amendments to claims, the amendments to claims 1-3, 5, 8-10, 12, 15-17 and 19 have been acknowledged and entered.
In view of the amendments to claims 1-3, 5, 8-10, 12, 15-17 and 19, the rejections to claims 1-20 under 35 U.S.C. 103 have been withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1-20  under 35 U.S.C. 103 are provided in the response below.
Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C 103, received on July 13, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 4-9, 11-13, 15-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagonas et al. (US Patent Application Publication No: US 20210343030 A1) hereinafter as Sagonas, in view of Selva et al. (US Patent No: US 11176443 B1) hereinafter as Selva, and further in view of Iso-Sipila et al. (US Patent Application Publication No: US 20220188520 A1) hereinafter as Iso-Sipila.
Regarding claim 1, Sagonas discloses: A method comprising: receiving, by a computer system ([0168] Embodiment 63: A server comprising a processor configured to execute executable code stored in memory, wherein the executable code comprises instructions for performing the method of any one of preceding embodiments.),
a document in an electronic format ([0012] In a first aspect of the invention, there is a computer-implemented method for extracting data from a document.);
segmenting, by the computer system using an image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. … Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
the document into a plurality of segments ([0054] Referring back to FIG. 5, data extraction pipeline 500 includes the steps of document segmentation 530, …),
and for each segment in the plurality of segments: retrieving, by the computer system, text in the segment using optical character recognition (OCR) ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document.);
wherein the retrieving and the extracting are performed in a manner that is dependent upon the segment's document element type ([0019] In certain embodiments, wherein the field is a text field, the method further comprising cropping the text field so that the text field fits the text contained therein and performing optical character recognition on the text field to extract text from the document. In other embodiments, wherein the field is a machine readable zone, the method further comprising performing optical character recognition on the machine readable zone to extract machine readable data from the document. In yet other embodiments, the field is an image field. In this way, method of the invention is versatile and able to extract different types of data from within a document. In certain embodiments, the optical character recognition (OCR) is performed using a deep learning-based OCR model, and the method further comprises generating training images to train the deep learning-based OCR model.).
Sagonas does not explicitly, but Selva discloses: wherein each segment corresponds to a visually discrete portion of the document that includes content of the visually discrete portion as presented in the document, and is classified wherein the image segmentation deep learning model classifies the segment as being an instance of one of a plurality of document element types found in documents on which the image segmentation deep learning model is trained; (See fig. 5, where the content of visual discrete portion is segmented. [col. 6, lines 21-46] discuss classification, training of deep learning network.)
Sagonas and Selva are considered analogous art because they are in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, to combine the teachings of Selva to incorporate the above mentioned elements.  Combine these disclosure would provide accurate identification and extraction of data from business documents is an important aspect of computerized processing of business documents. In particular, as the demand for automation increases, it is imperative to recognize text and visual controls in legacy application programs, which do not provide programmatic access, in order to automate usage of such applications, as suggested by Selva (col. 1, lines 44-51).
Sagonas in view of Selva does not explicitly, but Iso-Sipila discloses: and extracting, by the computer system, data in the segment from the retrieved text using a named entity recognition (NER) deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;);
Sagonas, Selva and Iso-Sipila are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Selva, to combine the teachings of Iso-Sipila to incorporate Named Entity Recognition (NER) Deep Learning Model.  Combine these disclosure would enable machine learning techniques to predict entities and/or entity types within a corpus of text, as suggested by Iso-Sipila (0006).

Regarding claim 2, Sagonas in view of Selva, and further in view of Iso-Sipila discloses: The method of claim 1,
Sagonas further discloses: wherein the plurality of document element types includes a field type ([0012] and extracting a field from the output image using a predetermined field of the template image.)
Selva further discloses: and a table type ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header (211).).
 
Regarding claims 9 and 16, although different in scope from claim 2 and each other, they recite elements of the method of claim 2 as a non-transitory computer storage medium and computer system respectively.  Thus, the analysis in rejecting claim 2 is equally applicable to claims 9 and 16.

Regarding claim 3, Sagonas, in view of Selva, and further in view of Iso-Sipila, discloses: The method of claim 2,
Sagonas further discloses: wherein if the segment is an instance of a table type, the retrieving and the extracting comprises: identifying, using the image segmentation deep learning model ([0069] Image segmentation is performed using an image segmentation model. One example model is based on DeeplabV3 deep learning architecture, described in Chen, L. C., Papandreou, G., Schroff, F., & Adam, H. (2017). Rethinking atrous convolution for semantic image segmentation. arXiv preprint arXiv:1706.05587. Of course, other models can be used for solving the segmentation task. The image segmentation model is trained by using typically a thousand samples of official documents 400 across different document types.),
	Iso-Sipila further discloses: and extracting data in each table cell from the retrieved text of the table cell using the NER deep learning model ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).
Selva additionally discloses: a plurality of table cells in the segment ([col. 5, lines 35-37] ...document image contains fancy fonts, patterned noise (for example, in table headers of invoices), … also see fig 2 displaying a invoice table header and multiple table cells (211).);
retrieving text from each table cell using OCR ([col. 7, lines 17-20]  FIG. 2 shows an image of an invoice that may be processed by the deep-learning based OCR system 100. As seen, the invoice 200 has a number of labels and associated data fields that are necessary for an invoice.);
       
   Regarding claims 10 and 17, although different in scope from claim 3 and each other, they recite elements of the method of claim 3 as a non-transitory computer storage medium and computer system respectively.  Thus, the analysis in rejecting claim 3 is equally applicable to claims 10 and 17.

 Regarding claim 4, Sagonas in view of Selva, and further in view of Iso-Sipila discloses: The method of claim 1,
Sagonas further discloses: wherein the extracting comprises: identifying portions of the text that correspond to named entities ([0083] More than one field may be extracted from output image 613. In fact, any n number of fields 614 may be extracted from the output image 613. The number of fields 613 to be extracted depends on the number of predetermined fields marked in the template image 612. Moreover, depending on the document types, the predetermined fields can take the form of, for example, an image field 410, an MRC field 420, a text field 430, a secondary image field 440, and an MZR field 450. For instance, in a template image of a UK driving license, there may be several predetermined fields each corresponding a different piece of data of the person, for example their first name, last name, address, facial photograph, etc.);
and annotating each portion with its corresponding named entity ([0083] An example of predetermined fields for a UK driving license is shown in template image 620 of FIG. 11. To assist with determining the significance of each of the predetermined fields in the template image 620, each of the predetermined fields is semantically labelled.).

            Regarding claims 11 and 18, although different in scope from claim 4 and each other, they recite elements of the method of claim 4 as a non-transitory computer storage medium and computer system respectively.  Thus, the analysis in rejecting claim 4 is equally applicable to claims 11 and 18.       

Regarding claim 5, Sagonas in view Selva, and further in view of Iso-Sipila discloses: The method of claim 1,
Iso-Sipila additionally discloses: wherein the computer system selects one of a plurality of NER deep learning models to perform the extracting based on the segment's document element type ([0069] FIG. 1a is a schematic diagram illustrating an example name entity recognition (NER) Deep Learning system according to the invention;).
Regarding claims 12 and 19, although different in scope from claim 5 and each other, they recite elements of the method of claim 5 as a non-transitory computer storage medium and computer system respectively.  Thus, the analysis in rejecting claim 5 is equally applicable to claims 12 and 19.       

Regarding claim 6, Sagonas in view of Selva, and further in view of Iso-Sipila discloses: The method of claim 1,
Selva further discloses: further comprising: combining the data extracted from the plurality of segments into a data object or file ([col. 6, lines 21-28] FIG. 1 is high-level block diagram of an embodiment of a document digitization system employing deep-learning based OCR within a system 10. The computer system 10 operates to convert a document image 101 into digitized, textually encoded information 102. The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file.);
and providing the data object or file to one or more downstream components of a document processing system ([col. 6, lines 63-67, col. 7, lines 1-7] The decoded text generated by OCR system 100 is preferably further processed at downstream processing module 110 to extract semantically related text elements. For example, decoded text across multiple lines could be grouped together to form “Shipping Address” on an invoice. The downstream processing 110 may additionally require the original document image 101 to make this determination. The downstream processing 110 may also include techniques to increase accuracy by imposing constraints provided by a lexicon, a list of words that are allowed to occur in a document. See Fig. 1, Downstream Processing module (110)).

Regarding claims 13, although different in scope from claim 6, they recite elements of the method of claim 6 as a non-transitory computer storage medium.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 13.       

Regarding claim 8, Sagonas discloses: A non-transitory computer readable storage medium having stored thereon program code executable by a computer system,  the program code embodying a method comprising: ([0102] Furthermore, the invention can take the form of a computer program embodied as a computer-readable medium having computer executable code for use by or in connection with a computer. For the purposes of this description, a computer readable medium is any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the computer. Moreover, a computer-readable medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.),
As for the rest of the claim elements, they recited the elements of claim 1, thus, the rationale in rejecting claim 1 also applies.
           
Regarding claim 15, Sagonas discloses: A computer system comprising: a processor ([0168] Embodiment 63: A server comprising a processor configured to execute executable code stored in memory, wherein the executable code comprises instructions for performing the method of any one of preceding embodiments.);
and a non-transitory computer readable medium having stored thereon program code that when executed by the processor, causes the processor to: ([0102] Furthermore, the invention can take the form of a computer program embodied as a computer-readable medium having computer executable code for use by or in connection with a computer. For the purposes of this description, a computer readable medium is any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the computer. Moreover, a computer-readable medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W) and DVD.),
As for the rest of the claim elements, they recited the elements of claim 1, thus, the rationale in rejecting claim 1 also applies.

Claim 7, 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sagonas, in view of Selva, further in view of Iso-Sipila, and furthermore in view of TORA et al. (US Patent Application Publication No: US 20210397938 A1) hereinafter as TORA.
Regarding claim 7, Sagonas, in view of  Selva, and further in view of Iso-Sipila, discloses: The method of claim 6,  
Sagonas, in view of Selva, and further in view of Iso-Sipila does not explicitly, but TORA discloses: wherein the one or more downstream components include an anomaly detection component configured to detect, using an anomaly detection deep learning model ([0006] According to the present invention, preprocessing and selection of training data in a case of performing anomaly detection using deep learning, and model selection can be appropriately performed, and detection precision can be improved.),
anomalies in the data included in the data object or file ([0038] The preprocessing unit 131 processes data for training and detection object data. Also, the generation unit 132 generates a model by deep learning, on the basis of data for training that is processed by the preprocessing unit 131. Also, the detection unit 133 calculates a degree of anomaly on the basis of output data obtained by inputting the detection object data and that is processed by the preprocessing unit 131, into a model, and detects an anomaly in the detection object data on the basis of the degree of anomaly.).
Sagonas, Iso-Sipila, Selva and TORA are considered analogous art because they are all in the related art in application of text/document recognition & detection.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify teaching of Sagonas, in view of Selva, and further in view of Iso-Sipila, to combine the teachings of TORA to incorporate an anomaly detector, using anomaly detection deep learning model, to detect anomalies in the data.  Combine these disclosures because that would lead to improving detection precision, as suggested by TORA (Effects of the Invention)

Regarding claims 14, although different in scope from claim 7, they recite elements of the method of claim 7 as a non-transitory computer storage medium.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 14.       

Regarding claims 20, although different in scope from claims 6 and 7, they recite the combined elements of the method of claims 6 and 7 as a computer system.  Thus, the analysis in rejecting claims 6 and 7 is equally applicable to claim 20.       


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (US Patent Application Publication No: US 20220012421 A1) hereinafter as Yuan already of record.  Yuan discloses a method and system to extract content from document using visual information, especially utilizing an edge detection analysis.
Chitta et al. (US Patent Application Publication No: US 20210056300 A1) hereinafter as Chitta.  Chitta discloses a method and system of text extraction from tables of a electronic document, and applying labels to each distinct document section.
Corcoran et al. (US Patent No: US 10896357 B1) hereinafter as Corcoran. Corcoran discloses a method and system for automatic extraction of key value pairs from a document using a deep neural network trained to recognize images within image documents.
Sarkar et al. (US Patent Application Publication No: US 20210279461 A1) hereinafter as Sarkar.  Sarkar discloses a method and system for performing document segmentation using deep neural networks.
Becker et al. (US Patent Application Publication No: US 20180033147 A1) hereinafter as Becker.  Becker discloses a system and method for identifying fields and labels in a digital image without performing OCR.  Features for each image segment can be extracted using computer vision feature detection methods.
(Acharyya, M., & Kundu, M. K. (2002). Document image segmentation using wavelet scale-space features. IEEE transactions on circuits and systems for video technology, 12(12), 1117-1127.) hereinafter as Acharyya.  Acharyya discloses a method for segmenting text and objects from document images using multiscale wavelet analysis and statistical pattern recognition.
(Moysset, B., Kermorvant, C., Wolf, C., & Louradour, J. (2015, August). Paragraph text segmentation into lines with recurrent neural networks. In 2015 13th international conference on document analysis and recognition (ICDAR) (pp. 456-460). IEEE.) hereinafter as Moysset.  Moysset discloses a method of document segmentation and text recognition using a Recurrent Neural Network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP H LAM/Examiner, Art Unit 2656     

/HUYEN X VO/Primary Examiner, Art Unit 2656